

Exhibit 10.107
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is entered into as of April 15, 2009
(“Effective Date”) between National Investment Managers Inc. (“Company”) and
Christopher W. Larkin (“Executive”).
 
RECITALS
 
Company wishes to retain Executive as its Chief Financial Officer, and Executive
wishes to accept such employment under the terms and conditions set forth in
this Agreement.
 
IT IS AGREED as follows:
 
1.           Employment.  Company hereby offers Executive employment as its
Chief Financial Officer.  Executive accepts such employment.
 
2.           Term.  The term of employment under this Agreement shall commence
on the Effective Date and shall continue, unless otherwise terminated earlier
under Section 10, until December 31, 2010.  The Term shall be automatically
extended for an additional one (1) year period unless at least thirty (30) days
prior to its expiration, either Company or Executive furnishes the other with
written notice that the Term not be so extended.
 
3.           Duties.  Executive shall devote his full-time efforts to the proper
and faithful performance of all duties customarily discharged by a Chief
Financial Officer, consistent with Company policies and budgets and directives
of Company’s Board of Directors together with any additional duties assigned to
him from time to time by the CEO, President and COO, and the Board of
Directors.  Executive agrees to use his best efforts and comply with all
fiduciary and professional standards in the performance of his
duties.  Executive shall provide services to any subsidiary or affiliate of
Company without additional compensation and benefits beyond those set forth in
this Agreement.  Notwithstanding the foregoing, the parties acknowledge and
agree that Executive may spend a portion of his business time as an advisor to
the Board of Directors or as a director of unaffiliated entities.
 
4.           Base Salary.  Executive shall be paid a base salary of Two Hundred
Thousand Dollars ($200,000) per annum for the Term payable, less applicable
withholding, in equal monthly payments or more frequently in accordance with
Company’s regular practice.  Upon extension of the Term, Executive’s base salary
will be set by the Compensation Committee of Company; provided, however, that
Executive’s base salary shall not be reduced from the base salary in effect
immediately prior to extension of the Term.
 
5.           Bonus.  Executive shall be eligible to receive an incentive bonus
during each fiscal year of the Term.  The bonus shall be targeted at thirty-five
percent (35%) of Executive’s base salary with the determination of payout based
upon the achievement of performance targets and objectives as established by the
Company’s Board of Directors.
 
6.           Stock Options.  Executive to receive a grant of an option to
acquire two-hundred-fifty-thousand (250,000) shares of the common stock of
National Investment Managers Inc. at an exercise price per share equal to $0.20.
All options will be issued on the effective date of this agreement, and options
shall be exercisable through twelve (12) months after the termination of
executive’s employment with the Company and its affiliates, and which options
shall vest 150,000 upon the effective date of this agreement and 100,000 in two
equal installments of fifty-thousand (50,000) over two equal periods (December
31, 2009, and December 31, 2010), respectively.
 

--------------------------------------------------------------------------------


 
7.           Vesting. Any unvested options shall be vested immediately upon: (i)
the event of an eligible Change of Control, as defined in Section 8(a) below or
(ii) employment with the Company is terminated without Cause; the term “Cause”
is defined in Section 12(a).  The vesting of the options permissible by reason
of Section 8 shall be conditioned upon the consummation of the Change of
Control.
 
8.           Change of Control.
 
 
(a)
Definitions

 
 
(i)
An "Ownership Change Event" shall be deemed to have occurred if any of the
following occurs with respect to the Company:

 
 
(1)
the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock of the Company;

 
 
(2)
a merger or consolidation in which the Company is a party;

 
 
(3)
the sale, exchange, or transfer of all or substantially all of the assets of the
Company; or

 
 
(4)
a liquidation or dissolution of the Company.

 
 
(ii)
A "Change of Control" shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the "Transaction") wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company's voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the "Transferee Corporation(s)"), as the case may be,
provided, however, that an equity or convertible securities financing by the
Company shall be deemed an Ownership Change Event or Transfer of Control for the
purpose of any accelerated vesting of Shares. For purposes of the preceding
sentence, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting stock of one or more
corporations which, as a result of the Transaction, own the Company or the
Transferee Corporation(s), as the case may be, either directly or through one or
more subsidiary corporations.  The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

 
2

--------------------------------------------------------------------------------


 
9.           Benefits.
 
 
(a)
Executive shall be entitled to participate in all Company sponsored retirement
plans, 401(k) plans, life insurance plans, medical insurance plans, short-term
and long-term disability insurance plans, and such other benefit plans generally
available from time to time to executive management of the Company for which he
qualifies under the terms of the plans.  Executive’s participation in and
benefits under any benefit plan shall be on the terms and subject to the
conditions specified in such plan.

 
 
(b)
Executive will receive at least four (4) weeks of paid vacation per year.

 
 
(c)
The Company shall maintain directors’ and officers’ insurance for the benefit of
Executive of the type and with at least the same coverage as the directors’ and
officers’ insurance currently in effect.

 
10.           Reimbursement of Expenses.  The Company will reimburse Executive
for the ordinary and necessary expenses incurred by him in the performance of
his duties under this Agreement, including travel, entertainment expenses, and
other business expenses, in accordance with the Company’s policies in effect
from time to time.
 
11.           Termination of Employment.
 
 
(a)
Executive’s employment under this Agreement may be terminated at any time by the
Board of Directors of Company for Cause.

 
 
(b)
Executive’s employment under this Agreement shall terminate upon expiration of
the Term without extension as described in Section 2.

 
 
(c)
Executive’s employment under this Agreement shall terminate upon his retirement,
resignation or death.

 
 
(d)
Executive’s employment under this Agreement shall terminate upon written notice
by Company to Executive of a termination due to Disability.

 
 
(e)
If Executive’s employment terminates for Cause, Company shall be obligated only
to continue to pay Executive’s base salary and, to the extent earned, accrued
and unpaid, annual incentive bonus and furnish the then existing benefits under
Section 9 up to the date of termination; provided, that if Executive’s
employment is terminated as a result of Executive’s Disability, Executive shall
remain eligible for benefits under any long-term disability program of Company,
as amended from time to time, as long as his Disability continues. Executive
shall also be entitled to reimbursement of all expenses.

 
3

--------------------------------------------------------------------------------


 
 
(f)
If Executive’s employment is terminated by Company or Board of Directors other
than for Cause (which shall not include termination in connection with
non-renewal pursuant to Section 2), or in the event the Executive terminates
employment for Good Reason, in addition to the amounts payable under Section
11(e), Executive shall be entitled to receive a severance payment equivalent to
nine months of his then current base salary payable as and when such amounts
would have been paid in the absence of termination, and medical and other
insurance benefits under Section 9(a) for a period of twelve (12)
months.  Further, Executive shall be entitled to receive any restricted stock
not yet issued at the time of termination, and any options granted Executive not
yet vested will fully vest.  As a condition to the salary and benefit
continuation under this Section 11(f), Executive must first execute and deliver
to Company, in a form prepared by Company, a release of all claims against
Company and other appropriate parties, excluding Company’s performance under
this Section 11(f) and of Executive’s vested rights under any Company sponsored
retirement plans, 401(k) plans and stock ownership plans. Executive shall also
be entitled to reimbursement of all expenses.

 
12.           Definitions.  The meaning of certain terms in this Agreement are
as follows:
 
 
(a)
“Cause” shall consist of any of the following:

 
 
(i)
Executive is convicted of, or has pleaded guilty or entered a plea of nolo
contendere to, a felony (under the laws of the United States or any state
thereof);

 
 
(ii)
Fraudulent conduct by the Executive in connection with the business or other
affairs of the Company or any related company or the theft, embezzlement, or
other criminal misappropriation of funds by the Executive from the Company or
any related company;

 
 
(iii)
Executive’s failure to perform the duties of the Chief Financial Officer, after
reasonable notice has been provided of such non-performance and, if such failure
is curable, Executive has not cured such failure within a reasonable period
following such notice; or

 
 
(iv)
Executive’s failure to comply with reasonable directives of the Board which are
communicated to him in writing, after reasonable notice has been provided of
such non-performance and, if such failure is curable, Executive has not cured
such failure within a reasonable period following such notice.

 
 
(b)
“Disability” means the inability of Executive, due to injury, illness, disease
or bodily or mental infirmity, to engage in the performance of his material
duties of employment with Company as determined in good faith by Company, for
(i) any period of one hundred twenty (120) consecutive days or (ii) a period of
one hundred eighty days (180) in any continuous twenty-four (24) month period,
provided that interim returns to work of less than ten (10) consecutive business
days in duration shall not be deemed to interfere with a determination of
consecutive absent days if the reason for absence before and after the interim
return are the same.  Benefits to which Executive is entitled under any
disability policy or plan provided by Company shall reduce the base salary paid
to Executive during any period of Disability on a dollar-for-dollar basis.

 
4

--------------------------------------------------------------------------------


 
 
(c)
“Good Reason” means (A) any material reduction in the Base Salary or duties and
responsibilities of Executive or (B) any material breach by the Company of
this  Agreement or any other agreement between Executive and the Company, or any
affiliate of the Company, that continues without cure for a period of thirty
(30) days after notice of such breach is given by Executive to the Company.

 


13.           Confidential Information.  During Executive’s employment with the
Company and at all times after the termination of such employment, regardless of
the reason for such termination, Executive shall hold all Confidential
Information relating to the Company in strict confidence and shall not use,
disclose or otherwise communicate the Confidential Information to anyone other
than the Company without the prior written consent of the
Company.  “Confidential Information” includes, without limitation, financial
information, trade secrets, business plans, business methods or practices,
market studies, customer lists, referral lists and other proprietary business
information of the Company.  “Confidential Information” shall not include
information which is or becomes in the public domain through no action by
Executive or information which is generally disclosed by the Company to third
parties without restrictions on such third parties.  Executive shall return all
Confidential Information to the Company upon termination of employment.
 
14.           Solicitation of Customers.  During his employment with the Company
and for a period after the termination of Executive’s employment, regardless of
the reason for the termination, equal to the greater of (a) one (1) year or (b)
the period for which Executive receives payment of his base salary under Section
11(f) or (g) (the “Non-Competition Period”), Executive shall not influence or
attempt to influence, directly or indirectly, any customer of the Company to
divert its business away from the Company.
 
15.           Soliciting Employees.  Executive agrees that during his employment
with the Company and during the Non-Competition Period, he will not directly or
indirectly solicit any person who is then, or at any time within six months
prior thereto was, an employee of the Company to work for any person or entity
then in competition with the Company.
 
16.           Non-Competition.  During his employment with the Company and for a
three-month period after termination of Executive’s employment, Executive shall
not, directly or indirectly, in any capacity:
 
 
(a)
Engage, own or have any interest in;

 
 
(b)
Manage, operate, join, participate in, accept employment with, render advice to,
or become interested in or be connected with;

 
5

--------------------------------------------------------------------------------


 
 
(c)
Furnish consultation or advice to; or

 
 
(d)
Permit his name to be used in connection with;

 
any person or entity that competes with the business of the
Company.  Notwithstanding the foregoing, holding five percent (5%) or less of an
interest in the equity, stock options or debt of any publicly traded company
shall not be considered a violation of this Section 16.
 
17.           Remedies.  In the event of a material breach or threatened
material breach of Section 13, Section 14, Section 15 or Section 16, Company, in
addition to its other remedies at law or in equity, shall be entitled to
injunctive or other equitable relief in order to enforce or prevent any
violations of the aforementioned Sections.  In the event of any such material
breach, if applicable Company may immediately cease payment of Executive’s base
salary and the providing to Executive of benefits under Section 11(f) or (g).
 
18.           Severability and Savings.  Each provision in this Agreement is
separate. If necessary to effectuate the purpose of a particular provision, the
Agreement shall survive the termination of Executive’s employment with the
Company.  If any provision of this Agreement, in whole or in part, is held to be
invalid or unenforceable, the parties agree that any such provision shall be
deemed modified to make such provision enforceable to the maximum extent
permitted by applicable law. As to any provision held to be invalid or
unenforceable, the remaining provisions of this Agreement shall remain in
effect.
 
19.           Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of Company and its successors and assigns. This Agreement
shall be binding upon and inure to the benefit of Executive, his heirs and
personal representatives.  This Agreement is not assignable by Executive.
 
20.           Indemnification. The Company shall defend, indemnify and hold
harmless Executive (and his heirs and personal representatives) in his capacity
as an officer of the Company to the fullest extent permitted by applicable law
against any losses or damages incurred by Executive in connection with any
action, suit or proceeding to which Executive may be made a party by reason of
his being or having been an officer or director of the Company, or because of
actions taken by Executive which were believed by Executive to be in the best
interests of the Company and not in violation of applicable law, and Executive
shall be entitled to be covered by any directors’ and officers’ liability
insurance policies which the Company maintains for the benefit of its directors
and officers, subject to the limitations of any such policies. The Company shall
have the right to assume, with legal counsel of its choice, who shall be
reasonably acceptable to Executive, the defense of Executive in any such action,
suit or proceeding for which the Company is providing indemnification to
Executive. Should Executive determine to employ separate legal counsel in any
such action, suit or proceeding, any costs and expenses of such separate legal
counsel shall be the sole responsibility of Executive unless the Executive shall
have reasonably concluded, based upon the written advice of legal counsel to the
Executive, a copy of which shall be furnished to the Company, that there may be
conflicts in the defenses available to the Executive which are different from or
additional to those available to the Company (if the Company is also a party or
potential party to the claim), in which case the reasonable costs and expenses
of such separate legal counsel shall be borne by the Company. If the Company
does not assume the defense of any such action, suit or proceeding, the Company
shall, upon the request of the Executive, promptly advance or pay any amount for
costs or expenses, including the reasonable fees of counsel retained by
Executive, incurred by Executive in connection with such action, suit or
proceeding; provided that Executive agrees in writing to repay any such amounts
advanced if it is ultimately determined by a court of competent jurisdiction
that Executive is not entitled to such indemnification. Executive shall be
entitled to indemnification under this clause regardless of any subsequent
amendments of the Certificate Of Incorporation or By-Laws of the Company.
 
6

--------------------------------------------------------------------------------


 
21.           Miscellaneous.
 
 
(a)
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Company and Executive.  The waiver or non-enforcement by the Company of a breach
by Executive of any provision of this Agreement shall not be construed as a
waiver of any subsequent breach by Executive.

 
 
(b)
Any notice under this Agreement must be in writing and delivered personally or
by overnight courier, sent by facsimile transmission or mailed by registered or
certified mail to the parties at their respective addresses.

 
 
(c)
This Agreement shall be governed by the laws of the State of Ohio.

 
 
(d)
This Agreement may be executed in counterparts, which together shall constitute
one Agreement.

 
 
(e)
By their signatures below, the parties acknowledge that they have had sufficient
opportunity to read and consider, and that they have carefully read and
considered, each provision of this Agreement and that they are voluntarily
signing this Agreement.

 
 
(f)
All notices and other communications under this Agreement shall be in writing
and may be given by personal delivery, registered or certified mail, postage
prepaid, return receipt requested or generally recognized overnight delivery
service. Notices shall be sent to the appropriate party at the following
addresses:

 
 
Executive: 7820 Prairie Fire Ct., Westerville OH 43082

 
Company: 485 Metro Place South, Suite 275, Dublin, OH 43017, Attn: CEO



All such notices and communications shall be deemed received upon (a) actual
receipt by addressee or (b) actual delivery to the appropriate address.


 
(g)
This Agreement may be executed in counterparts, both of which shall be
considered an original, but both of which together shall constitute the same
instrument.

 
7

--------------------------------------------------------------------------------


 
 
(h)
This Agreement contains the complete statement of all arrangements between the
parties with respect to its subject matter, supersedes all prior agreements
between them with respect to that subject matter, and may not be changed or
terminated orally. Any amendment or modification must be in writing and signed
by the party to be charged.

 
The parties have executed this Agreement as of the Effective Date.



 
/s/ Christopher W. Larkin
 
Christopher W. Larkin
       
National Investment Managers Inc.
       
By
     /s/ John M. Davis
       
Its
     President & COO
       
By
     /s/ Steven J. Ross
       
Its
     CEO


 
8

--------------------------------------------------------------------------------

 